MEMORANDUM ***
The district court did not abuse its discretion in permitting the government to introduce evidence of Toro’s prior drug smuggling conviction, including his own statements admitting his involvement. See United States v. DeSalvo, 41 F.3d 505, 509-10 (9th Cir.1994). This evidence was highly probative of Toro’s knowledge and intent, and the court properly balanced its probative value against its prejudicial effect. See United States v. Arambula-Ruiz, 987 F.2d 599, 602-04 (9th Cir.1993). The court also gave an appropriate limiting instruction. See id. at 604.
*484AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *484courts of this circuit except as provided by 9th Cir. R. 36-3.


. We vacate submission of Toro's Apprendi claim in an order filed concurrently with this disposition.